PRICE, Presiding Judge.
This appellant was convicted of burglarizing Prattville Elementary School. His punishment was fixed at two years imprisonment.
The evidence tends to show that around 2:30 Sunday afternoon, February 19, 1967, Officers Hill and Champion of the Pratt-ville Police Department, over a monitor type burglar alarm from the school, heard noises which sounded like the breaking of a door. They drove directly to the school. Officer Champion got out of the car on one side of the building and Officer Hill drove around to the other side. When Champion got out of the car he saw someone look out a window. He ran around to a door and saw defendant and one Buddy Lee coming out of the building. They ran but were caught by the officer after a two hundred yard chase. The officers checked the building and discovered a door that had been forced open. Inside the school *348desk drawers were pulled open and papers were scattered over the floor.
The defendant testified he was walking home from the hospital, accompanied by Buddy Lee; that they were angling across the back of the school property when Officer Champion came running through the grounds and hollered for them to stop. He denied breaking into the school building.
A showing was introduced for defendant’s absent witness Estelle Judy in which it was stated that if she were present she would testify that around 2:00 o’clock on February 19, 1967, she was changing a tire near the intersection of Washington Street and 4th Street in Prattville; that during this time she saw the defendant and another boy near the swings at the playground behind the school and heard Officer Champion yell at the boys and saw him go to the swing. She did not see defendant and the other boy run from the school nor did she see the officer run from the school after the boys.
Officer Hill, on recall, stated he did not see a car at the 'intersection of 4th and Washington Streets and that the swings could not be seen from this intersection because the school building blocked the view.
The evidence presented questions for the jury’s determination and was sufficient to sustain the conviction. There was no error in the court’s refusal of the requested affirmative charge nor in the denial of the motion for a new trial on the ground of the insufficiency of the evidence to support the verdict.
The ownership of the burglarized building is alleged in the indictment as “the Prattville Elementary School house, a building of the Autauga County Board of Education.”
We judicially know that the legal title to school property is vested in county boards of education, except in cities having city school boards, Sections 71 and 99, Title 52, Code 1940; White v. State, 42 Ala.App. 249, 160 So.2d 496; Smith v. State, 42 Ala.App. 650, 176 So.2d 882.
The uncontroverted testimony of Mrs. Mildred Cothran King, the principal of the school, that the school was operated “under the supervision of the Autauga County Board of Education;” was sufficient to prove the allegation of the ownership of the building as laid in the indictment.
The judgment is affirmed.
Affirmed.